Citation Nr: 1437374	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as interstitial lung disease and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2010; a statement of the case was issued in July 2012; and a substantive appeal was received in September 2012.   

The Veteran presented testimony at a Board hearing in July 2013.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's July 2013 hearing, he testified that Dr. M.A.P. performed a battery of tests in early 2009, and then filed his reports in Jersey City (Transcript, pgs. 14, 22-24).  The tests results are not incorporated into the claims file.  

Additionally, the Veteran testified that he was receiving Social Security Disability benefits in part as a result of his breathing disability (Transcript, pgs. 15-18).  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records (decisions and underlying records considered in those decisions).  Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be so advised.  He should be informed of the efforts made to obtain the records, and of any further action that will be taken with regard to her claims, including the possibility that they would be denied.

2.  Ask the Veteran to authorize VA to obtain records of all testing and treatment provided by Dr. M.A.P.  

3.  If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to get the records, and what actions will be taken on his claim.

4.  Ask the examiner who provided the September 2009, VA examination and July 2012 addendum to review any newly obtained records and clarify whether these records change, in any way, his previous opinions.

The examiner should also provide reasons for the opinions that the COPD is not related to (caused or aggravated by) service connected tuberculosis and is related to smoking.

The claims file, including this remand, and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

If the September 2009 examiner is unavailable, another physician should review the records and provide the needed clarifications.

6.  If the appeal remains denied, issue a supplemental statement of the case.  Then return the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

